Citation Nr: 0109822	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a right wrist 
disability, claimed as secondary to a service-connected left 
wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO decision which denied the 
veteran's claim of service connection for a right wrist 
disability, claimed as secondary to a left wrist disability.

In a statement received in June 1999, the veteran withdrew 
from appellate consideration his claim for an increased 
rating for a left wrist disability and his claim of service 
connection for a neck disability.  As such, these matters no 
longer need to be addressed by the Board.  

Additionally, it is noted that in a February 2001, the 
veteran withdrew his request for a Board hearing with respect 
to his claim of service connection for a right wrist 
disability.


REMAND

The veteran contends that he has a right wrist disability 
which is attributable to his service-connected left wrist 
disability.  In support of his theory, the veteran offers a 
March 1998 examination report, which was prepared by a VA 
examiner.  This examination report reflects the opinion that 
it is possible that the veteran developed a right hand 
syndrome because of his left wrist pathology.  In opposition 
to the aforementioned is a November 1998 VA examination 
report.  This November 1998 examination report reflects the 
opinion that it is at least as likely as not that the 
veteran's problems with his right wrist are totally unrelated 
to his service-connected left wrist disorder.  Both opinions 
contain confusing and/or equivocal language.  T resolve 
important medical questions in this case, another VA 
examination is needed.  Green v. Derwinski, 1 Vet. App. 121 
(1991). 

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
most recent VA medical records on file are from 1999.  Thus, 
it appears that not all current and relevant VA medical 
records have been associated with the claims folder.  On 
remand, additional searches should be made for outstanding 
records at the VA facilities in New York.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in New York.  The RO 
should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any right wrist 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have a right wrist 
disability?
 
c.  Is it at least as likely as not that 
any right wrist disability is result of 
disease or injury he had in service?

d.  Is it at least as likely as not that 
any right wrist disability was due to or 
the result of his service-connected left 
wrist disability?

e. Is it at least as likely as not that 
any right wrist disability has increased 
in severity as a result of his serice-
connected left wrist disability?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claim in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


